Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  131111(92)                                                                                           Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v       	                                                         SC: 131111     

                                                                    COA: 243439      

                                                                    Wayne CC: 02-000492-01

  WILLIAM A. WILLIS,

           Defendant-Appellant. 


  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s September
  29, 2006 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.

         WEAVER, J., would grant reconsideration and, on reconsideration, would reverse
  this Court’s September 29, 2006 order reversing the Court of Appeals and trial court
  decisions and remanding to the trial court for a new trial, and would affirm defendant’s
  jury convictions of second degree murder and felony firearm.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2007                    _________________________________________
         d0122                                                                 Clerk